 1   D. DUANE COOK (admitted Pro Hac Vice)
     duane@cookwatkins.com
 2   JOHN M. SOSBE (admitted Pro Hac Vice)
     john@cookwatkins.com
 3   COOK & WATKINS, PLC
     306 North Hamilton Street
 4   Georgetown, Kentucky 40324
     Telephone: (502) 570-4545
 5   Facsimile: (502) 570-0023
 6   PEGGY M. O’LAUGHLIN (SBN 123284)
     pmo@matteoni.com
 7
     BRADLEY M. MATTEONI (SBN 130958)
 8   bradley@matteoni.com
     MATTEONI, O’LAUGHLIN & HECHTMAN
 9   848 The Alameda
     San Jose, CA 95126
10   TEL: (408) 293-4300
     FAX: (408) 293-4004
11
     Attorneys for Plaintiff
12   JAMES G. COLLINS
13

14                              UNITED STATES DISTRICT COURT

15                             NORTHERN DISTRICT OF CALIFORNIA

16                                        SAN JOSE DIVISION

17   JAMES G. COLLINS,                                    CASE NO. 5:19-CV-01214-NC

18                       Plaintiff,                       PLAINTIFF’S RESPONSE IN
                                                          OPPOSITION TO MOTION TO
19          v.                                            INTERVENE
20                                                        Hearing Date:    April 8, 2020
     COUNTY OF MONTEREY, a government
     entity                                               Time:            1:00 p.m.
21
                                                          Judge:           Hon. Nathaniel Cousins
22                       Defendant.                       Courtroom:       5; 4th Floor
                                                          Address:         280 South First Street
23                                                                         San Jose, CA 95113

24

25          Plaintiff, James Gary Collins, for his response in opposition to the motion to intervene

26   filed Gwyn De Amaral, John Willsen, Tracy Leaton, Michael Leaton, Kelly Davidian, Marc

27   Davidian, Shauna Proler, Ronny Proler and Fred Herring, as representative of the W.D. Guthie

28   1984 Trust (hereinafter “Applicants”), states as follows:
                                                    -1-
                    PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION TO INTERVENE
     Collins v. County of Monterey                                 Case No. 5:19-CV-01214-NC
 1          The Applicants include representatives of the De Amaral family whose interest is in

 2   preserving the Collins Property as the “Major Frank De Amaral Memorial Preserve.” The

 3   remaining Applicants are owners or beneficial owners of property adjacent to or near the Collins

 4   Property. They purport to represent the interest and views of scores of Carmel Highlands

 5   residents and local civic and environmental groups that participated in the Planning Commission

 6   and Board of Supervisors hearings on Mr. Collins application to build a home on his property.

 7          Applicants do not claim to own the 1967 Easement or the Collins Property, they claim

 8   instead to be intended beneficiaries of the Easement who “enjoy the ‘natural scenic beauty’ and

 9   open space the Easement created.” Doc. 85 at p.5. “They have enjoyed the benefits of the scenic

10   beauty and openness created by the easement for upwards of 50 years and they very much wish

11   to preserve that status quo.” Doc. 85 at p.6. However, this enjoyment and these desires do not

12   amount to a “significantly protectable" interest relating to the property as is required for

13   intervention as of right under FRCP 24(a)(2). Mr. Collins claims that the Easement is terminable

14   unilaterally by the owner of the Collins Property under certain circumstances. Whether it is or

15   not is a question of law for the Court and Applicants will have nothing to say about that. Their

16   interests, like the interests of other people who prefer the status quo and their enjoyment of

17   undeveloped land over the property rights of their neighbors are best addressed in the process

18   created to adjust the competing interests of residents and competing desires about the make-up

19   and look of their communities. In Monterey County that process (for those who would change

20   the status quo) is comprehensive, lengthy, and expensive. It involves County employees in the

21   Resource Management Agency, appointed members of the Planning Commission, and elected

22   members of the Board of Supervisors, and the process is designed to take into account the interests

23   of Applicants and those people with similar interests. In fact, Applicants have participated in the

24   process. Applicants make clear that they seek intervention because they fear the outcome of that

25   balancing of interests:

26          The County has made it quite clear that it has little interest in the “natural beauty”

27          or the pristine nature of this untouched property thus its “neutral position” with

28          regard to validity. The Intervenors have an entirely different point of view. They
                                                    -2-
                    PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION TO INTERVENE
     Collins v. County of Monterey                                 Case No. 5:19-CV-01214-NC
 1             want the land left in its natural state, fully protected from this development

 2             application and others that will surely follow if the Easement no longer protects the

 3             property.

 4   Doc. 85 at p. 7. That fear does not give Applicants a significantly protectable interest in the Collins

 5   Property.

 6             Balanced against those who want to preserve the status quo, those who have built their

 7   homes and now want to pull up the ladder, are the constitutionally protected interests of Mr.

 8   Collins, who has owned the Collins Property and paid taxes on it for 26 years -while the

 9   Applicants enjoyed the undeveloped beauty of his property. Mr. Collins has gone through the

10   process, has played by the Monterey County rules, and is before this Court because the Board of

11   Supervisors, rather than render a decision about a contract to which the County is a party, held up

12   Mr. Collins’ development efforts while requiring him to file this quiet title action. 1

13             Applicants do not have a sufficient interest in the Collins Property to intervene as of right.

14   Nor can they reasonably contend that counsel for the County will not adequately protect any

15   interest Applicants have in this case. So, far the County has succeeded in having Mr. Collins’

16   constitutional claims dismissed and has defeated (at least for now) Mr. Collins’ motion for

17   summary judgment. Moreover, counsel for the County have indicted their intention to file in the

18   near term a summary judgment motion of their own. Applicants can not satisfy the third element

19   necessary under FRCP 24 to intervene as of right.

20             The Applicants should not be permitted to intervene under FRCP 24(b)(1)(B). This is

21   now a simple case. It is hard to imagine a defense to Mr. Collins’ quiet title action that can be

22   raised by Applicants which has not already been raised by the County or which will be raised in

23   the County’s promised summary judgment motion. Applicants have identified no such defense.

24   Applicants can properly protect their desire for the status quo before the local agencies set up for

25   just that purpose.

26
     1
27    Incidentally, Mr. Collins will be required, under the development plan approved by the
     Monterey County Resource Management Agency, to limit his home to two acres and to grant the
28   County a conservation easement (this time permanent) on the remaining 28 acres.
                                                        -3-
                        PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION TO INTERVENE
         Collins v. County of Monterey                                 Case No. 5:19-CV-01214-NC
 1          The motion to intervene should be denied.

 2

 3   DATED: March 16, 2020

 4

 5   Respectfully submitted,

 6

 7   By: /s/ Peggy M. O’Laughlin                          By: /s/D. Duane Cook
     Peggy M. O’Laughlin (SBN 123284)                     D. Duane Cook, Esq.
 8   Bradley M. Matteoni (SBN 130958)                     John M. Sosbe
     MATTEONI, O’LAUGHLIN & HECHTMAN                      COOK & WATKINS, PLC
 9   Attorneys for Plaintiff                              Attorneys for Plaintiff
10

11

12                    ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5.1

13          I hereby attest that I have on file all holographic signatures corresponding to any

14   signatures indicated by a conformed signature (/s/) within this e-filed document.

15

16                                                By: /s/ Peggy M. O’Laughlin
                                                      PEGGY M. O’LAUGHLIN
17

18

19

20

21

22

23

24

25

26

27

28
                                                    -4-
                    PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION TO INTERVENE
     Collins v. County of Monterey                                 Case No. 5:19-CV-01214-NC
 1                                   CERTIFICATE OF SERVICE
 2
     Case Name: James G. Collins v. County of Monterey, et al.
 3
     Case No.:      5:19-CV-01214-NC
 4
     What document was served?            PLAINTIFF’S RESPONSE IN OPPOSITION TO
 5
                                          MOTION TO INTERVENE
 6

 7   How was the document served? Via Email to LittWM@co.monterey.ca.us;
                                           BriggsBP@co.monterey.ca.us; and
 8                                         gary@garyfontana.com.
 9
     To whom was the document sent? William M. Litt, Deputy County Counsel
10                                  Brian P. Briggs, Deputy County Counsel
                                    County of Monterey
11                                  168 W. Alisal Street, Third Floor
                                    Salinas, CA 93901-2653
12                                  (Attorneys for Defendant County of Monterey)
13
                                          Gary L. Fontana
14                                        Law Offices of Gary L. Fontana
                                          1120 Forest Avenue, Suite 244
15                                        Pacific Grove, CA 93950
                                          (Attorney for Intervenors Gwyn De Amaral, et al.)
16

17   When were the documents served? March 16, 2020

18   Who served the documents?            Carol Ann Bianco-Webb
                                          848 The Alameda, San Jose, CA 95126
19
            I declare under penalty of perjury under the laws of the United States of America that the
20   information in this certificate of service is true and correct.
21

22                                                /s/ Carol Ann Bianco-Webb
                                                  Carol Ann Bianco-Webb
23

24

25

26

27

28
                                                   -5-
                    PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION TO INTERVENE
     Collins v. County of Monterey                                 Case No. 5:19-CV-01214-NC
